Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.23AH

 

FORTY-SECOND AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

This FORTY-SECOND AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) effective as of January 1, 2010 (the “Agreement”),
and now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment.  If the terms and conditions set forth
in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control.  Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement.  Upon execution of
this Amendment by the parties, any subsequent reference to the Agreement between
the parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

CSG and Customer agree as follows as of the Effective Date:

 

1.

Customer is licensed to use CSG’s Interactivate product (“Interactivate”)
through September 23, 2014. Customer has requested and CSG has agreed to further
license Interactivate to Customer on a month to month basis for the fees
provided in Schedule F.  

 

2.

Schedule F, “FEES”, CSG Licensed Products, of the Agreement is hereby amended to
delete Note 2 of Section III. entitled “CSG’s Interactivate,” in its entirety
and replace it with the following:

 

Note 2: Initial Managed Services Support Fees.  The ***-**** and ***** *******
recurring Initial Managed Services Support Fees were invoiced to Customer upon
Phase I Enterprise Release Date, as such date was identified in the Statement of
Work, CSG document no. 2310384, between CSG and Customer (the “SOW”).  Fee
includes the following for up to ******* ************ per ***** in CSG’s managed
services environment:

·

Interactivate software, maintenance and support, including, without limitation,
a license to use Interactivate in CSG’s managed services environment during the
Term and any Additional Interactivate Commitment Term that Customer may elect at
its option.

·

Environment maintenance and support (includes changes/updates required for QT04,
QT05 and QT07).

·

Maintenance and support for *** (*) CCS downstream interface, *** (*) CCS
upstream interface, *** (*) Customer identified partner downstream interfaces,
*** (*) Customer identified partner upstream interfaces. Customer-identified
partner interfaces were provided pursuant to a separately negotiated mutually
agreed upon statement of work and were subject to fees based upon **** ***
********* for their development.  

·

The parties agree to a ******-*** (**) ***** commitment for Interactivate to be
paid in ***** ******* ************ of no less than $****** over the ******-***
(**) ***** term expiring on September 23, 2014 (for purposes of this Amendment
and the SOW the “Term”), subject to annual price adjustment as provided in
Section 4 of the Agreement.  In the event Customer terminates its use of
Interactivate prior to the end of the Term, for reasons other than those set
forth in to Section 19 (a), 19 (c) or 19 (g) Customer agrees that in addition to
all other amounts due and owing to CSG under the Agreement, Customer shall pay
the minimum transaction amount of $****** multiplied by the ********* ****** of
the ******-*** (**) month commitment.  In addition to the foregoing, Customer
may, at its sole option, upon notice to CSG, extend  the Term on a month to
month basis upon the same terms provided herein for the fees provided in
Schedule F, subject to annual adjustment.  

 

 

3.  Customer requests and CSG agrees that the Initial Managed Services Support
Fee of $******* and the Incremental Managed Services Support Fees for Partner
and Non-Partner Transaction Fees for Interactivate, shall be decremented against
the $********* ****** provided by CSG to Customer under the Tenth Amendment to
the Agreement (CSG document no. 2307267) until extinguished.

 

 




--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.

CSG SYSTEMS, INC.

 

By:  /s/ John W Swieringa

 

By:  /s/ Joseph T Ruble

 

Name: John W. Swieringa

 

Name:  Joseph T. Ruble

 

Title:  Senior Vice President and Chief Information

           Officer

 

Title:  EVP, CAO & General Counsel

 

Date:  August 18, 2014

 

Date:  25 August 2014

 

 

 

 